Citation Nr: 0838970	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-05 760	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Entitlement to an effective date earlier than August 30, 
2001, for the grant of a 30 percent disability rating for 
right shoulder bursitis, to include the issue of whether a 20 
percent rating was warranted prior to that date.


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the RO.  In May 2002, 
the RO issued a rating decision by which the veteran was 
granted a 30 percent disability rating for his service-
connected right shoulder bursitis.  The veteran perfected an 
appeal to the Board.  

In November 2004, the Board denied the veteran's earlier 
effective date claim.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2005, a Joint Motion for Partial Remand was submitted 
to the Court by which a partial vacate was sought.  The Court 
granted the motion later that same month, vacating the 
November 2004 Board decision as to the claim of entitlement 
to an earlier effective date.

In January 2006, the Board issued another decision, denying 
an earlier effective date for the 30 percent disability 
rating, denying service connection for sinusitis, and 
remanding a claim for service connection for a low back 
disability.  The veteran again appealed to the Court.  By 
order of April 2008, the Court granted a joint motion for 
remand filed by both parties to the case, in which the 
parties agreed to a dismissal of the appeal for service 
connection for sinusitis, and to have the decision as to the 
effective date vacated and remanded for further explanation 
by the Board.  We observe as well that the veteran's back 
claim remains in remand status, under the jurisdiction of the 
RO.


FINDINGS OF FACT

1.  The July 1997 examination report provides the earliest 
objective, contemporaneous evidence of right shoulder 
limitation of arm motion to shoulder level, when objectively-
shown pain is considered as a limiting factor.

2.  The August 2001 examination report provides the earliest 
objective, contemporaneous evidence of right shoulder 
limitation of arm motion to lower than shoulder level.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than August 30, 2001 
for a 30 percent rating for right shoulder bursitis is 
denied, but the criteria for a disability rating of 
20 percent, effective from July 1997 to August 2001, have 
been met.  38 U.S.C.A. §§ 1155, 5107. 5110 (West 2002); 38 
C.F.R. §§ 3.400(b)(2), 4.10, 4.40, 4.71, 4.71a, Diagnostic 
Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements with 
regard to effective dates in a letter of April 2002.  In 
light of the subsequent history of the case, including two 
Court orders during which the veteran was represented by two 
successive attorneys, the Board finds that the veteran has 
been effectively notified of the type of evidence which would 
substantiate his claim and of the respective responsibilities 
to obtain it.  Furthermore, we note that there is no 
contention to the contrary, as none of the issues raised in 
the joint motion for remand pertain to the VA's duty to 
notify.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA medical records, private medical records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claim.  We are satisfied that all 
relevant evidence pertaining to the issue decided herein has 
been obtained.  All relevant records and contentions have 
been carefully reviewed.  The veteran does not contend that 
there are and the Board has not identified any further areas 
of inquiry pertinent to the issue resolved in this decision.  
Thus, the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  In this regard, we note as well, that 
in the joint motion for remand, the parties agreed that only 
further explanation was required; no outstanding evidentiary 
development was identified.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Upon his discharge from active duty, the veteran filed a 
claim seeking service connection for a right shoulder 
condition.  Service connection for right shoulder bursitis 
was established via an October 1994 rating decision, and 
assigned a non-compensable evaluation, effective from August 
1993.  The veteran voiced disagreement and perfected an 
appeal seeking an increased rating for his service-connected 
disability.  The evaluation was increased to 10 percent in a 
1996 rating action, effective from August 1993, and the Board 
issued a decision in July 1999 denying a disability rating in 
excess of 10 percent for right shoulder bursitis that the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).

A September 1999 order from the Court vacated the July 1999 
decision and in August 2000 the Board remanded the veteran's 
increased rating claim for additional development.  The 
additional development was completed and in May 2002, the RO 
issued a rating decision in which the veteran was granted a 
30 percent disability rating for right shoulder bursitis on 
and after August 30, 2001 (while his 10 percent disability 
rating remained in effect prior to this date).  The veteran 
voiced disagreement with the effective date assigned and in 
July 2003 correspondence, specifically indicated that he was 
withdrawing his claim that was on remand (entitlement to an 
increased rating) as he was satisfied with his 30 percent 
disability rating.  He clarified that he was specifically 
pursuing an earlier effective date for the 30 percent 
disability rating.  Despite this clear expression of intent 
to limit the scope of his appeal, the Joint Motion and Order 
directs the Board to also consider whether a 20 percent 
rating was warranted during the appeal period, which dates 
from 1993.  

Applicable criteria provide that an effective date for an 
award based on an original claim for VA benefits "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As to assigning an 
effective date for disability compensation, applicable 
criteria provide that the effective date is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).

Bursitis is rated on limitation of the affected part as 
analogous to degenerative arthritis.  Normal ranges of motion 
of the shoulder are flexion (forward elevation) from 
0 degrees to 180 degrees, abduction from 0 degrees to 180 
degrees, external rotation from 0 degrees to 90 degrees, and 
internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 
4.71, Plate I. 

The veteran's right shoulder is his major arm.  38 C.F.R. § 
4.69.  Diagnostic Code 5201 provides that limitation of 
motion of the arm at the shoulder level is rated 20 percent 
for the major shoulder; limitation of motion of the arm 
midway between the side and shoulder level is rated as 30 
percent for the major shoulder; and limitation of motion of 
the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder.  38 C.F.R. § 4.71a.  These provisions 
have remained the same throughout the time period at issue 
here.  Additionally, an evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran argues that his right shoulder disability has 
been severe since his discharge from active duty and 
therefore, his 30 percent disability rating, or alternatively 
a 20 percent rating, should be effective as of his discharge 
from service, or for some period of time prior to August 
2001.  

The veteran's 10 percent disability rating was established 
based on his complaints of pain and loss of strength.  See 
July 1996 SOC.  Therefore, the veteran's functional loss due 
to pain of the right shoulder and the impact of the pain on 
his industrial capabilities has not been ignored when 
evaluating his disability picture prior to August 2001.  See 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, the question to 
be answered by the Board is whether the veteran's functional 
loss in the right shoulder approximates the criteria for a 
disability rating in excess of 10 percent prior to August 
2001.  See 38 C.F.R. § 4.7.

A July 1994 VA medical certificate reflects that the veteran 
was not in acute distress and had tenderness to palpitation 
in the right shoulder region with mild limitation of motion 
on extension and no limitation of motion in abduction.  The 
certificate contains a diagnostic impression of right 
shoulder pain.

An August 1994 VA examination report reflects that the 
veteran referred to pain in the right shoulder and right 
scapula without radiation as well as weakness of the right 
arm with loss of strength when he had pain.  The report 
reflects that he also referred to an occasional history of 
fallen objects from the right hand and that his pain was 
worse on cold days and when doing exercises.  The report 
indicates that examination of the veteran revealed no 
swelling, deformity, or instability of the right shoulder.  
Examination did reveal crepitus and tenderness to 
palpitation.  The veteran had 180 degrees of flexion and 
abduction.  The examination report shows that he also had 90 
degrees of extension and internal and external rotation of 
the right shoulder.

A September 1994 VA radiology report contains an impression 
of a normal study of the right shoulder and scapula.  Private 
medical records from 1994 and 1995 show complaints relating 
to right shoulder bursitis but little to no specificity that 
is legible.

An August 1995 VA medical certificate contains complaints of 
right shoulder pain but reflects that the veteran had full 
range of motion in all directions.  An October 1995 VA 
medical certificate reflects that the veteran's pain 
medications were refilled.

A December 1996 VA medical certificate reflects that the 
veteran had developed severe right shoulder pain while 
painting.  He had decreased range of motion.

An April 1997 private medical record reflects that the 
veteran complained of right shoulder pain that had increased 
in duration and intensity.  The record indicates that the 
veteran had full range of motion of flexion, extension and 
internal rotation.  Passive abduction was to 125 degrees with 
pain on the proximal upper arm.  The veteran resisted 
abduction and had external rotation to 30 degrees.

A June 1997 VA examination report reflects that the veteran 
referred to worsening pain in his right shoulder with writing 
as a teacher and claimed to be absent from his job for 10 
days due to right shoulder pain.  The report shows that 
physical examination of the veteran revealed no swelling or 
instability of the shoulder.  He had full and complete range 
of motion of the right shoulder passively and more than 90 
degrees of abduction and flexion actively, with pain.  The 
report indicates that there was objectively pain at 90 
degrees of abduction or flexion.  There was pain during 
complete extension, internal rotation, and external rotation 
but the veteran had no muscle atrophy in any of the muscles 
of the right shoulder.  He also had normal muscle strength.  
The report shows that he had mild tenderness to palpitation.

VA progress notes from 1999 and 2000 do not reflect treatment 
for the veteran's service-connected right shoulder.  Instead, 
when noted at all, the veteran's right shoulder bursitis 
appeared in the history portion of the records.

An August 2000 letter from a school principal reflects that 
the veteran worked as a teacher at that school district since 
1996 and the veteran had various absences because of 
sickness.  The letter indicates that the veteran's right 
shoulder bursitis hindered his ability to "be able to go to 
his working area."  Attached translated lists reflect that 
the veteran missed 12 days of work in 1996, 8 days in 1997, 
11 days in 1998, and 8 days in 1999.  The attached lists also 
reflect various days in which the veteran missed either a few 
minutes up to a few hours of work.  The lists do not reflect 
for what reason the veteran missed each specific day of work 
or what reason the veteran gave.

An August 2001 VA examination report indicates that the 
veteran reported to the examiner that his right shoulder 
condition was much worse since his last VA examination.  The 
report reflects that he complained of continuous right 
shoulder pain.  While he complained that his anterior 
shoulder pain was constant, he indicated that it increased in 
intensity with cold weather or movements when sleeping.  He 
indicated he had difficulty writing on a chalkboard, a part 
of his job as a schoolteacher.  The report reflects that the 
veteran had 70 degrees of right shoulder abduction, 70 
degrees of flexion, 80 degrees of internal rotation, and 
80 degrees of external rotation.  The report shows that the 
veteran had exquisite tenderness to palpitation, a positive 
Feagin test, and "clunking" was felt and heard at the 
glenohumeral joint.  There was no ankylosis.  It is this 
report upon which the currently-assigned 30 percent 
disability rating is based.  

An April 2002 letter from a school administrator reflects 
that the veteran had been an instructor for the 1994-1995 
school year.  The letter shows that the veteran indicated 
that the vast majority of his absences that year were due to 
right shoulder pain but, as eight years had passed, specific 
records from the school administrator were not available.

A May 2002 letter from another school principal states that 
the veteran had worked at her school as an instructor in the 
1993-1994 school year.  The veteran had requested that his 
absences for that period be certified but, as nine years had 
passed, records were no longer available.

A review of the evidence of record does not reflect that it 
is factually ascertainable that the veteran's right shoulder 
disability met the criteria for a 30 percent disability 
rating prior to VA examination conducted in August 2001.  
Prior to this point, when the veteran's right shoulder 
abduction and flexion were limited to 70 degrees, the 
evidence is not indicative of manifestations of bursitis that 
limited the veteran's function of his right shoulder to more 
closely approximate limitation of the major arm to midway 
between side and shoulder level.  Instead, the evidence 
reflects that the veteran's complaints of and treatment for 
his right shoulder disability revolved around pain and the 
objective evidence consistently indicated that he did not 
have swelling, instability, or atrophy.  The objective 
evidence also consistently reflected that he had normal 
muscle strength prior to the VA examination conducted in 
August 2001.  The August 2001 VA examination report reflects 
that at that time, even the veteran reported that his right 
shoulder disability had worsened since the prior VA 
examination in 1997.

Because the August 2001 examination report provides the 
earliest evidence showing the veteran's right shoulder 
impairment to this level, the Board finds that an effective 
date earlier than August 2001 for the 30 percent disability 
rating is not appropriate.  Although it stands to reason that 
the veteran's shoulder symptomatology likely worsened 
gradually, we are constrained to rely upon the evidence of 
record in assigning the most appropriate effective date.  The 
medical evidence does not contain any evidence whatsoever 
pertinent to the veteran's right shoulder impairment in 1998, 
1999, or 2000.  It is certain that he did not seek treatment 
for his right shoulder during these years, and there is 
therefore simply no documentation of the extent of his 
functional impairment for this period.  In the absence of 
objective verification, such as contemporaneous medical 
evidence reflecting the extent of the veteran's right 
shoulder impairment, the Board cannot arbitrarily select an 
earlier date, but must instead rely upon the record as it 
stands.  In this case, the August 2001 VA examination report 
is the initial evidence of impairment to this extent; thus, 
the 30 percent disability rating cannot be implemented 
earlier than August 2001. 

However, as set forth above, the veteran's appeal was 
remanded specifically for the Board to consider whether a 
20 percent disability rating was warranted prior to August 
2001, and to consider whether a staged rating would more 
appropriately compensate the veteran for his disability.  

In performing such a review, we note that a June 1997 VA 
examination report reflects the veteran had objective 
manifestations of pain at 90 degrees of abduction or flexion, 
although he manifested full and complete range of right 
shoulder motion when the range of motion exercises were 
performed passively.  He also had mild tenderness upon 
palpitation, which is consistent with the pain on motion.  
According to the depiction of shoulder motion shown in 38 
C.F.R. § 4.71a, Plate I, 90 degrees is exactly at the 
shoulder level.  When the overall impairment of right 
shoulder function is considered to include pain on motion, as 
required by DeLuca, the Board finds that the June 1997 
examination results support a 20 percent disability rating 
for limitation of motion of the arm to the shoulder level, as 
limited by pain.  

This 20 percent disability rating may be assigned as of June 
1997, but no earlier.  The April 1997 medical record shows 
limitation of abduction to 125 degrees, with pain, but does 
not show limitation to 90 degrees.  Similarly, the December 
1996 medical certificate reflects decreased range of motion, 
but does not quantify the amount of such decrease.  In August 
1995, and previous to that, the veteran had full range of 
shoulder motion, according to the medical evidence.  

Thus, the Board concludes that the disability rating scheme 
which most nearly approximates the veteran's actual levels of 
right shoulder disability between August 1993 and August 2001 
is as follows:  10 percent from August 1993 to June 1997, 
20 percent from July 1997 to August 2001, and 30 percent from 
September 2001.  The preponderance of the evidence is against 
the assignment of any higher disability rating at any point 
prior to these dates.  

We note, as well, that at no point does the medical evidence 
show the presence of ankylosis, malunion, deformity, or 
dislocation of the right shoulder; thus prohibiting the award 
of a higher disability rating on any of these bases.  


ORDER

An effective date prior to August 30, 2001, for a 30 percent 
rating for right shoulder bursitis is denied, but an 
increased disability rating of 20 percent, effective from 
July 1997 to August 2001, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


